The claimant was employed as a card cleaner in a factory where yarn was made for the purpose of manufacturing rugs. While engaged in cleaning of cards one of the belts became involved and the claimant attempted to release the belt so that his work could proceed. He was instructed as to what work he was to do, but was not forbidden to do the act which caused the injury. Under section 123 of the Workmen’s Compensation Law there was ample authority for a reopening. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Hefíernan, JJ.